DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.

Response to Arguments
The applicant respectfully argues the following:
Tsugawa detects pre-ignition in conjunction with deploying a mitigating countermeasure, but makes no mention of using spark advance as a part of a mitigation strategy.
Tsugawa employs a backward-looking approach that necessitates that at least some of the mitigation deployment take place over a plurality of strokes, and as such, there is an indication that there is no desire on the part of Tsugawa to deploy a countermeasure during the same engine stroke.
Glugla emphasizes a combined fast-response/slow response strategy for the valve and fuel injection manipulations that does nothing to suggest that this mitigation would be performed during the same stroke as that when the pre-ignition is first detected.
Paragraph [0073] of Glugla clearly demonstrates a preference for deploying a historical approach for at least its fuel injection manipulations, noting that such manipulations take place over a “number of combustion events”.
The combination of Tsugawa and Glugla makes it impossible to satisfy the last clause of the independent claims in that it cannot deploy a supper knock countermeasure with the same stroke as that which the condition for pre-ignition is detected. 
The examiner disagrees for the following reasons:
Glugla is relied upon to teach a method of pre-ignition mitigation, in response to an indication of pre-ignition (abstract) that also advances the discharge timing of the spark plug ([0044]).
While Tsugawa may continue employing at least some of the mitigation deployment take place over a plurality of strokes, Tsugawa does suggest that at least a portion of the mitigation deployment take place during the same stroke. Figure 11 of Tsugawa indicates that the detection of pre-ignition (a) occurs roughly at the same time as the closing of the intake valve (b). Further, we can see in at least fig. 7, that at S6 (detection/determination of pre-ignition occuring), and then in S7 that the closing timing of the intake valve is retarded if the answer (indication that pre-ignition is occurring) in S6 is yes. Taking figure 11 together with at least fig. 7 (note: fig. 12 is similar to figure 7 in this regard), seems to indicate that Tsugawa is employing a pre-ignition mitigation countermeasure that takes place during the same stroke.
See above in b) regarding a pre-ignition mitigation countermeasure that would be performed during the same stroke as that when the pre-ignition is first detected
The applicant’s arguments in this regard seem somewhat unclear to the examiner. In [0073], Glugla teaches splitting the fuel injection into two separate events, one occurring during the injection stroke, and the other occurring during the compression stroke (note: Glugla teaches both port and direct injection, as indicated in fig. 1-2). While Glugla may continue the split injection over a number of combustion events, there does not seem to be any indication that it takes a number of combustion events to happen before the fuel injection is split (see fig. 4b). To the contrary, fig. 4b shows that the fuel injection is split within the same combustion cycle that cylinder knock is detected (as indicated via cylinder position, cylinder knock timing, and fuel injection between t1 and t2).
Based upon the above response to the applicants arguments, and the combination of Tsugawa and Glugla, as further explained below it seems that the last clause of the independent claims is satisfied and that the in that combination of Tsugawa in view of Glugla can deploy a supper knock countermeasure with the same stroke as that which the condition for pre-ignition is detected. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2-3, 6-14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
In re claim 1, claim 1 recites inter alia “using a spark plug to initiate combustion of the air-fuel mixture” in line 6, and “detecting…pre-ignition of the air fuel mixture during a detected intake or compression stroke of the piston” in lines 7-9, and “analyzing…the detected pre-ignition of the air-fuel mixture within a time corresponding to the same one of the detected intake or compression stroke…” in lines 10-13, and “…deploying a super knock countermeasure comprising advancing the discharge timing of the spark plug within a time corresponding to the same one of the detected intake or compression stroke” in lines 16-18. 
However, there is some uncertainty about the most correct interpretation of these claim limitations as will be further explained below. The structure and wording of claim 1 requires the following:
Injection of fuel
Initiation of combustion via spark discharge
Detection of pre-ignition (via various sensors) during an intake or compression stroke
Analyzing…the detected pre-ignition of the air-fuel mixture within a time corresponding to the same one of the detected intake or compression stroke…
Deploying a super knock countermeasure comprising advancing the discharge timing of the spark plug within a time corresponding to the same one of the detected intake or compression stroke
Here, it can be seen that a) happens first, then b) happens, then c) happens, then d) happens, and finally e) happens. However, this is problematic because it seems that the spark plug has at least it is unclear how the discharge of the spark plug can be further advanced (at a later time) after it has already started discharging?
Further, in regards to c), d) and f) above, it can be seen that the detection happens in c), then the analysis happens in d) and finally the deploying happens in f). However, both d) and f) require that they happen at “a time corresponding to the same one of the detected intake or compression stroke”. It is unclear if the analysis and the deploying steps are meant to occur at the same time within the stroke of the detection step, or they are more simply meant to occur within the same bounds of the timing of the stroke of the detection step? It is also unclear if the analysis step in d) is meant to occur at the same exact time of the deploying step in f), since both d) and f) require that they occur “within a time corresponding to the same one of the detected intake or compression stroke”? It is for these reasons that claim 1 is considered to be indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. Claims 3-4, 6-14, and 21 are further rejected for depending upon a rejected claim.
In re claim 21, claim 21 recites inter alia “while maintaining the air-fuel ratio at a near-stoichiometric ratio”. It is unclear as to what exactly constitutes a “near-stoichiometric ratio”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-7, 10-15, 18, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Tsugawa et. al. (U.S. 20170009698) in view of Glugla et. al. (U.S. 20120035835).
Regarding claim 1, Tsugawa teaches a method of operating an internal combustion engine (fig. 1; 20), the method comprising:
injecting fuel (28; [abstract]) into a combustion chamber (16) to form an air-fuel mixture, the combustion chamber comprising a cylinder head (23), cylinder sidewalls (fig. 8; 21), and a piston (14) that reciprocates within the cylinder sidewalls;
using a spark plug (fig. 1; 39) to initiate combustion of the air-fuel mixture ([0040]);
detecting (identifying the occurrence of pre-ignition and knocking from changes in the cylinder inner pressure; [0052]), with at least one of a pressure sensor (cylinder 
analyzing, using a processor-based engine control module (fig. 1; 44), the detected preignition of the air-fuel mixture within a time corresponding to the same one of the detected intake or compression stroke to determine that the internal combustion engine is operating at a condition at which a super knock condition could occur (step 6; Note: super knock is just pre-ignition that has increased in severity, and is considered to be included along with pre-ignition); and
using the control module, upon a determination that the internal combustion engine is operating at a condition at which a super knock condition could occur, to mitigate  formation of a super knock condition by deploying a super knock countermeasure (step 7 retard IVC, step 8 increase fuel injection).  
However, Tsugawa fails to teach advancing the discharge timing of the spark plug within a time corresponding to the same one of the detected intake or compression stroke. 
Glugla (‘835)  teaches a method of mitigating pre-ignition in response to an indication of pre-ignition (abstract) that also advances the discharge timing of the spark plug (“the engine controller may be configured to adjust an amount of spark advance for the affected cylinder, and/or other cylinders. For example spark may be advanced by an amount, relative to the spark timing at the time of pre-ignition detection, towards MBT.”; [0044]). 
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Tsugawa, to incorporate advancing the discharge timing of the spark plug, as clearly suggested and taught by Glugla (‘835),  then want to start mitigating pre-ignition as soon as pre-ignition is detected (i.e. within the same stroke as it is detected) in order to mitigate or limit an amount of engine damage that may occur due to pre-ignition. 

Regarding claim 4, Tsugawa and Glugla (‘835) teach the method of claim 1, and Tsugawa  further teaches wherein the super knock countermeasure further comprises at least one of (a) opening an exhaust valve to pass burned and unburned air-fuel mixture from within the combustion chamber to outside of the combustion chamber (Note: The opening of the exhaust valve to exhaust (pass) combusted and un-combusted fuel-air mixture from the combustion chamber is a normal and necessary process that occurs as part of the engine cycle and is considered to be inherent, and this process would also normally continue to occur during knock conditions or knock mitigation conditions.) and (b) causing the air-fuel mixture to deviate from near a stoichiometric ratio (step 7 retard IVC, step 8 increase fuel injection).
Regarding claim 6, see claim 1 above.
Regarding claim 7, Tsugawa and Glugla (‘835) teach the method of claim 1, and Tsugawa further teaches wherein the detecting preignition of the air-fuel mixture is further sensed by an ion sensor ([0095]).
Regarding claim 10, see claim 7 above.
Regarding claim 11, Tsugawa and Glugla (‘835) teach the method of claim 10, and Tsugawa further teaches wherein the determining whether the internal combustion engine is 
Regarding claim 12, Tsugawa and Glugla (‘835) teach the method of claim 1, and Tsugawa further teaches wherein the detecting pre-ignition of the air-fuel mixture is sensed by a pressure sensor that is positioned within the combustion chamber (identifying the occurrence of pre-ignition and knocking from changes in the cylinder inner pressure; [0052]).
Regarding claim 13, Tsugawa and Glugla (‘835) teach the method of claim 1, and Tsugawa further teaches wherein the detecting preignition of the air-fuel mixture comprises detecting a change in rotational acceleration of a rotating engine component that is coupled to the piston (the detection of pre-ignition is at least partially sensed via crank angle sensor 70, as indicated by fig. 4).
Regarding claim 14, Tsugawa and Glugla (‘835) teach the method of claim 13, and Tsugawa further teaches wherein the rotating engine component comprises a crankshaft (12) that is coupled to the piston by a connecting rod (24).

Regarding claim 15, Tsugawa teaches an internal combustion engine (fig. 1; 20)  comprising: 
an engine cylinder comprising a cylinder head (23) and cylinder sidewalls (as shown in fig. 1);
a piston (14) that reciprocates within the engine cylinder, wherein the piston, the cylinder head, and the cylinder sidewalls at least partially define a combustion chamber (16); 
a spark plug (ignition plug 39) that is positioned to extend into the combustion chamber; 
at least one sensor comprising a pressure sensor (cylinder inner pressure sensor of each cylinder; [0052]), a crank angle sensor (fig. 1; 70), a crank speed sensor and a crank accelerometer; and 
an engine control module (ECU 44) in electronic communication with the at least one sensor (identifying the occurrence of pre-ignition and knocking from changes in the cylinder inner pressure; [0052; 0095]) and the sparkplug, the engine control module comprising a processor (CPU; [0044]) and a memory ([0044]) storing a computer readable instruction set that, when executed by the processor: 
cooperates with at least one of a pressure sensor, a crank angle sensor, a crank speed sensor and a crank accelerometer to detect pre-ignition (fig. 7; step s6 when pre-ignition occurs) of the air-fuel mixture during an intake or compression stroke ([0077-0078]) of the piston; 
analyzes the detected pre-ignition (identifying the occurrence of pre-ignition and knocking from changes in the cylinder inner pressure; [0052]) of the air-fuel mixture to determine that the internal combustion engine is operating at a condition at which a super knock condition could occur; and 
upon a determination that the internal combustion engine is operating at a condition at which a super knock condition could occur, deploys a super knock countermeasure (step 7 retard IVC, step 8 increase fuel injection). 
However, Tsugawa fails to teach advancing the discharge timing of the spark plug within a time corresponding to the same one of the detected intake or compression stroke.
Glugla (‘835) teaches a method of mitigating pre-ignition in response to an indication of pre-ignition (abstract) that also advances the discharge timing of the spark plug (“the engine controller may be configured to adjust an amount of spark advance for the affected cylinder, and/or other cylinders. For example spark may be advanced by an amount, relative to the spark timing at the time of pre-ignition detection, towards MBT.”; [0044]). 
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Tsugawa, to incorporate advancing the discharge timing of the spark plug, as clearly suggested and taught by Glugla (‘835), in order to mitigate pre-ignition in response to an indication of pre-ignition (abstract). Further, it well known in the art and also would have been obvious to one having ordinary skill in the art that pre-ignition may result in engine damage. This being the case, it would naturally follow that one of ordinary skill in the art would then want to start mitigating pre-ignition as soon as pre-ignition is detected (i.e. within the same stroke as it is detected) in order to mitigate or limit an amount of engine damage that may occur due to pre-ignition. 

Regarding claim 18, Tsugawa and Glugla (‘835) teach the internal combustion engine of claim 15, and Tsugawa further teaches: 
an exhaust valve (fig. 1; 27) that selectively closes the combustion chamber; and 
a lift mechanism (41; valve drive mechanism 41, for example has a variable valve lift mechanism (VVL) (not shown)) coupled to the exhaust valve, wherein the lift mechanism is in electronic communication with the engine control module ([0045]).
Regarding claim 20, Tsugawa and Glugla (‘835) teach the internal combustion engine of claim 15, and Tsugawa further teaches a compressor (4a)  positioned to pressurize an intake manifold (surge tank 13 and intake passage 10) that is in selective fluid communication with the combustion chamber (as shown in fig. 1).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tsugawa et. al. (U.S. 20170009698) in view of Glugla et. al. (U.S. 20120035835) and in further view of Glugla et. al. (U.S. 20160108828).
Regarding claim 5, Tsugawa and Glugla (‘835) teach the method of claim 4, but fail to teach wherein the advancing discharge timing of the spark plug further comprises interrupting the spark plug from normal discharging during detected the compression stroke.
Glugla (‘828) teaches that spark ignition in a knocking cylinder may be deactivated in order to allow the cylinder to cool and reduce its propensity for further knock events ([0005]).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Tsugawa, to incorporate deactivation of spark ignition to a knocking engine cylinder, as clearly suggested and taught by Glugla (‘828), in order to allow the cylinder to cool and reduce its propensity for further knock events ([0005]) as well as serving as a countermeasure to mitigate a possible “super knock condition”.

Claim 8-9, and 19 are rejectedTsugawa et. al. (U.S. 20170009698) in view of Glugla et. al. (U.S. 20120035835) and in further view of Glugla (U.S. 20170356365).
Regarding claim 8, Tsugawa and Glugla (‘835) teach the method of claim 7, but fail to teach wherein the ion sensor comprises an alternating current phase lock loop circuit or a band pass filter circuit.
Glugla (‘365) teaches that a band pass filter circuit (fig. 37; step 3714, step 3740, step 3730, step 3724 and 3742; [0593]) is used to filter the signal from a knock sensor (or ion sensor being used to sense engine knock).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Tsugawa, to incorporate a band pass filter circuit, as clearly suggested and taught by Glugla (‘365), in order to filter engine knock data from a sensor (such as an ion sensor).
Regarding claim 9, Tsugawa and Glugla (‘835) teach the method of claim 7, but fail to teach wherein the spark plug comprises the ion sensor.
Glugla (‘365)teaches that a spark plug may also serve as an ion sensor ([0065]).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Tsugawa, to incorporate a spark plug serving as an ion sensor, as clearly suggested and taught by Glugla (‘365), in order to sense engine knock ([0566]).
Regarding claim 19, see claims 15 and 8 above.

Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747